Citation Nr: 1612544	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2012, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for March 21, 2016, in St. Petersburg, Florida.  A review of the file indicates that the Veteran, through his representative, submitted a request to withdraw the hearing on March 2, 2016.  Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to total disability rating due to individual unemployability (TDIU) has been raised by the Veteran in a February 2014 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a VA examination is needed to accurately evaluate the Veteran's service-connected lumbar spine disability as he underwent lumbar spine surgery in January 2013.  Additionally, the last complete examination is six years old, having occurred in March 2010.

Furthermore, the Veteran's medical records dated after the surgery indicate that he now is also diagnosed with lower extremity radiculopathy. 

In light of the above, the Board finds that the Veteran should be afforded a new VA examination to accurately evaluate the Veteran's lumbar spine and lower extremity radiculopathy.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected lumbar spine disability.

The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran has a neurologic disability (to include radiculopathy) impacting either of his lower extremities that is the result of his service connected lumbar spine disability.  Why or why not? 

In providing the opinion, the examiner should explain whether the symptoms the Veteran's lower extremity radiculopathy are manifestations of a neurologic disability attributable to his lumbar spine disability.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






